                                                                               FILED
                                                                           U.S. DISTRICT COURT
 1
 2                                                                     SEP (2 2~9
 3
                                                               ' EASTERN
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        Case No.: g:0`~ «►Ol~o~ ~ L
11
                            Plaintiff,                ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                    (FED. R. CRIM. P. 32.1(a)(6); 18
      ~I~Dl6. l~E~ ~'4~I~t.~,J                        U.S.C. § 3143(a)(1))
14
                            Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~P'~'~'                    District of

18 ~t~~ptrP~+~~k for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~ The defendant has not met his/her burden of establishing by clear and
23       convincing evidence that he/she is noY likely to flee if released under 18
24            U.S.0 § 3142(b) or (c). This finding is based on the following:
25            (information in the Pretrial Services Report and Recommendation
26            (          information in the violation petition and reports)
27            (~ the defendant's nonobjection to detention at this time
28            ( )        other:


                                                  1
 1           and/ or
 2 B.(       The defendant has not met his/her burden of establishing by clear and
 3          convincing evidence that he/she is not likely to pose a danger to the safety
 4           of any other person or the community if released under 18 U:S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6         ~ information in the Pretrial Services Report and Recommendation
           (
 7         (v~information in the violation petition and reports)
 8         (+      the defendant's nonobjection to detention at this time
 9          O      other:
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13

            1
14 Dated: ~ 1y1~9
15
                                                 ~~`~"„ '~'~'        _

                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
